SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1097
CA 11-01013
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN
BUFFALO POLICE BENEVOLENT ASSOCIATION,
PETITIONER-RESPONDENT,                                          ORDER

                     AND

CITY OF BUFFALO, RESPONDENT-APPELLANT.


GOLDBERG SEGALLA LLP, BUFFALO (MATTHEW C. VAN VESSEM OF COUNSEL), FOR
RESPONDENT-APPELLANT.

LAW OFFICES OF W. JAMES SCHWAN, BUFFALO (W. JAMES SCHWAN OF COUNSEL),
FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered September 27, 2010 in a proceeding pursuant to
CPLR article 75. The order, inter alia, granted the petition to
confirm the award of the arbitrator.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court